Citation Nr: 0213700	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-20 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from December 1958 
to March 1965.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from a June 2000 rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Pittsburgh, Pennsylvania. 

The Board in May 2001 remanded the case for further 
development.  The development was completed and the case was 
returned to the Board for further consideration.  


FINDINGS OF FACT

1.  Service connection is in effect for the following 
disabilities: left eye condition, rated 30 percent disabling 
based on aphakia, and a superficial scar of the right knee, 
rated noncompensably disabling.  Higher schedular ratings are 
not warranted for these disabilities.  A combined rating of 
30 percent is now in effect for service-connected 
disabilities.

2.  The veteran's service-connected disabilities have no 
effect on his employability.


CONCLUSION OF LAW

The veteran is not unemployable solely by reason of service-
connected disabilities.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); 38 U.S.C.A. § 1155 (1991); 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified at sections 
including 38 C.F.R. §§ 3.102, 3.159 and 3.326); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President approved the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 
which made several amendments to the law governing VA claims.  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to its duty-to-assist obligation.  It revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  The VCAA 
also provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2002).  See also the 
implementing regulations at 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at sections including 38 C.F.R. §§ 
3.102, 3.159 and 3.326).

As the appellant's claims were pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Therefore, 
they will be applied in this case.  Karnas, supra.

It is the Board's conclusion that the new law and regulations 
do not preclude the Board from proceeding to an adjudication 
of the appellant's claim for TDIU.  This is so because the 
requirements of the new law and regulations have already been 
satisfied.  By the statement of the case and supplemental 
statements of the case furnished the appellant, the RO has 
notified him of the information and evidence necessary to 
substantiate his claim.  By letter to him dated in May 2001, 
he was advised what evidence was needed to establish the 
claim and was also informed as to who was responsible for 
obtaining the evidence.  Quartuccio v. Principi, 16 Vet App 
183 (2002).  Pertinent post-service medical records have been 
associated with the record, and the appellant has undergone 
examination in connection with the claim on appeal.  The 
veteran was asked to identify additional evidence pertinent 
to the claim, including private treatment records, and those 
records were obtained.  Also obtained were records supporting 
a Social Security disability determination.  There is no 
indication that additional evidence exists and can be 
obtained on the issues here in question.  Adjudication of 
this appeal, without referral to the RO for further 
consideration under the new law and regulations, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board remanded the claim in May 2001, for the veteran to 
be contacted, informed of his rights under the VCAA, and 
asked to identify any additional pertinent evidence, for the 
RO to obtain that evidence, and for the veteran to undergo 
additional VA examinations to ascertain the severity of the 
veteran's service-connected disabilities and the degree to 
which they precluded gainful employment.  The Board is 
satisfied that development requested in the May 2001 remand 
has been satisfactorily completed.  See Stegall v. West, 11 
Vet. App. 268 (1998).

TDIU

There are two means by which a total disability rating based 
on individual unemployability (TDIU) may be awarded.  Both 
depend upon the veteran being unemployable, as defined in the 
regulation.  The first method is under 38 C.F.R. § 4.16(a), 
which requires that the veteran meet certain percentage 
ratings.  In particular, if there is only one service 
connected disability, this shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  38 C.F.R. § 4.16(a) 
(2001).  Disabilities arising from a common etiology or a 
single accident are to be considered a single disability for 
purposes of this regulation.  As the veteran's disabilities 
are rated in combination at 30 percent disabling, he does not 
meet the schedular requirements for a TDIU under 38 C.F.R. § 
4.16(a).

The second method is pursuant to 38 C.F.R. § 4.16(b), which 
provides that, if a veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities, the veteran shall be rated totally 
disabled.  A rating under this provision requires referral by 
the rating board to the Director, Compensation and Pension 
Service, for extraschedular consideration.  The statement 
submitted to the C&P Service Director must address the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.

The Board does not have authority to award an extraschedular 
or TDIU evaluation in the first instance, but it may review 
the RO's determination that referral to the C&P Service 
Director is not warranted.  See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); VAOPGCPREC 6-96.  Individual unemployability 
must be based on service-connected disability alone, without 
regard to age or nonservice-connected disability.  See 38 
C.F.R. §§ 3.341(a), 4.16.

The preponderance of the evidence is therefore against 
finding that this case warrants referral to the Director of 
the C & P Service for consideration of an extraschedular 
evaluation of unemployability under 38 C.F.R. § 4.16(b).  In 
this regard, the evidence reveals that the veteran underwent 
left eye surgery in June 1997 for removal of subcapsular 
cataract and implantation of a posterior chamber intraocular 
lens.  The record reflects that this surgery went well 
without complications.  Upon VA ophthalmology examination in 
February 2002, the veteran's claims file was reviewed and his 
history of left eye difficulties originating with an injury 
in service in 1961 was noted.  On examination, the veteran 
had uncorrected visual acuity of 20/80 in the right eye and 
20/50 in the left.  Corrected visual acuity was 20/20 -2 in 
the right eye and 20/40 -1 in the left eye.  The left eye was 
improved on pinhole to 20/30.  External ocular structure and 
function was normal, with normal pupils and pupillary 
responses to light, normal extraocular muscle function, 
normal muscle balance, and full and normal gross visual 
fields by confrontation bilaterally.  Slit lamp examination 
of the left eye revealed a pseudophakia status with well-
positioned posterior chamber intraocular lens and a clear 
vitreous.  Other leukoma artifacts did not produce functional 
impairment.  The fundi of both eyes were flat and normal, and 
the retina was benign and attached bilaterally.  The examiner 
assessed, in pertinent part, old trauma to the left eye with 
adherent leukoma, iridodialysis, status post cataract 
extraction with posterior chamber intraocular lens implant.  
The examiner opined that the veteran's service-connected left 
eye disability currently had no effect on the veteran's 
ability to be gainfully employed.  

As to the veteran's right knee scar, it is noted that the 
veteran was examined by a VA examiner in February 2002.  The 
veteran's history and the claims folder were reviewed.  The 
examiner noted the veteran's history of having suffered a 
scarring on the skin of the right knee in a pitchfork 
accident prior to service.  The scar was 3 cm X 3.25 cm, on 
the anterior aspect of the right knee, and was slightly 
hyperpigmented, with no tenderness, no adherence, no 
ulceration, and no breakdown of he skin.  There was a slight 
depression in the center of the scar, but there was no 
underlying tissue loss.  There was no inflammation, edema, or 
keloid formation.  The veteran reported having no 
difficulties associated with any of his skin scars, to 
included this one of the right knee.  The examiner noted that 
there were no current symptoms stemming from the knee scar, 
and concluded that it did not have any impact on his capacity 
for gainful employment.  

The record shows that the veteran last worked as a sales 
representative in March 2001, at which time he resigned.  VA 
and private medical records reflect that the veteran has 
significant cardiopulmonary disorders, to include status post 
right pneumonectomy and status post coronary artery bypass 
graft times three, with advanced coronary artery disease, 
severe shortness of breath with some oxygen dependence, and 
generally limited capacity for functioning due to significant 
cardiopulmonary limitations.  The veteran also has depression 
related to his cardiopulmonary conditions and associated 
limitations.  While these significant impairments may be 
preclusive of substantially gainful employment, they may not 
be considered in determining entitlement to a TDIU rating.  
It is also pertinent to note that while the veteran was 
granted Social Security disability benefits, the records of 
which are on file, neither of his service connected 
disabilities was listed in the administrative decision as 
being a factor in the award of benefits.  

In summary, the preponderance of the evidence is against 
finding that this case warrants referral to the Director of 
the C & P Service for consideration of an extraschedular 
evaluation of unemployability under 38 C.F.R. § 4.16(b).


ORDER

Entitlement to TDIU is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

